Citation Nr: 9924375	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-47 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (the Board) is 
from an August 1998 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock.  The RO denied entitlement to an increased evaluation 
for anxiety disorder.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in November 1997, of which 
a transcript is of record.

The Board remanded the case to the RO for further development 
and adjudicatory actions in March 1998.

In March 1999 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Anxiety reaction is productive of not more than 
considerable social and industrial impairment.

2.  The veteran has some reduction in reliability and 
productivity with anxiousness, but no significant impairment 
of judgment; he intermittently avails himself of VA care and 
his GAF is in the 50's; his primary problems however, are due 
to nonservice-connected alcohol and other substance abuse 
problems.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9400; 61 Fed.Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Wherever there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  




However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

The old schedular provisions of Diagnostic Code 9400, 
applicable to anxiety reaction, require that evaluation will 
be based on certain criteria:  The old schedular provisions 
required that evaluation be based on certain criteria set 
forth in the American Psychiatric Association's Diagnostic 
and Statistical Manual, 3rd Ed. (DSM-III-R).  The new 
schedular provisions require that the evaluations be based on 
the criteria set forth in the revised 4th edition of the same 
manual, DSM-IV.

Under Diagnostic Code 9400, under the old criteria, when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  

When the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assignable.  38 C.F.R. Part 4, Code 9400.

There were additional guidelines for evaluating anxiety or 
other similar neuroses, i.e., social impairment per se will 
not be used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  38 C.F.R. § 
4.132, Note (1).  

Social inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  

It is not required and "not expected...that all cases will 
show all the findings specified" by the rating schedule.  38 
C.F.R. § 4.21.

Under the revised 38 C.F.R. § 4.130, a general formula for 
rating mental disorders includes the criteria that when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
rating is assignable.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 rating is assignable.  

When there is evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is assignable for anxiety.  

Under the revised provisions of Diagnostic Code 9400, 
effective November 7, 1996, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9400.

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.



A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9400 
(1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

A number of outpatient treatment records and VA inpatient 
assessments are in the file for comparative purposes from the 
1990's.  In 1992 and 1994, the veteran was seen for alcohol 
abuse, anxiety and personality disorder.

In May 1996, the veteran was noted to be in a transient state 
while he looked for work and was to be scheduled for nose 
surgery.

On a VA psychological examination in July 1996, the veteran 
reported that he was depressed and nervous all of the time.  
He had been working at a job picking up donations for a 
suicide crisis center but they had filed for bankruptcy a 
year earlier, so he was no longer working.  The veteran 
stated that he had a tendency to count things for no apparent 
reason.  He was not dating anyone and preferred to be alone, 
having been divorced about 10 years.  On examination, his 
thought processes and associations were logical and tight 
without loosening of associations or confusion.  There was no 
gross memory impairment, and his insight and judgment were 
adequate.  The diagnoses under DSM-IV were Axis I, panic 
disorder, agoraphobia; anxiety disorder; and dysthymic 
disorder.

The veteran was admitted to VA hospitalization in December 
1996 for alcohol detoxification.  It was noted that he had 
had only 1 1/2 months of sobriety in the past 5 years and had 
had multiple complications secondary to the alcohol abuse.  
He underwent the detoxification protocol without incident and 
was also seen for gastroesophageal bleeding,  Other diagnoses 
were depression and anxiety neurosis.

Extensive VA and psychological and psychiatric assessments 
are in the file.  Clinical records from January 1996 to 
January 1997 show that the veteran was seen by VA on numerous 
occasions, usually for questionable sobriety.  Global 
Assessment of Functioning (GAF) ranged from 50-58.

The veteran testified at a hearing in January 1997 as to his 
problems with alcohol and repeated requirements for care.

On a VA evaluations on several occasions in 1997, the veteran 
was seen to have continuing problems with alcohol abuse.  The 
veteran said that he had not worked for 3-4 years.  

On VA hospitalization in May 1997, the veteran was admitted 
again for detoxification due to diagnosed alcohol dependence.  
He was discharged to the Domiciliary on June 6, 1997 with a 
diagnosis of continuous alcohol dependency and anxiety 
neurosis by history.

In June 1997, the veteran was said to be scheduled the 
following month for nose surgery but was also noted to have 
an adjustment disorder, was homeless and had a history of 
alcohol abuse in apparent full remission.  On VA admission, 
the veteran said that he had previously had work as a 
plumber, musician, crisis center worker and pledge collection 
worker, and had had 3 jobs in the past 5 years, the last 
being as a musician.  

It was noted that the veteran had completed treatment for 
Benzodiazepine abuse but was generally in denial of his 
substance abuse problem.  Vocational prognosis was guarded 
based on his work history.  He did not do well in the 
program, refused to go to group sessions, became angry, 
refused to take his medications, and was in violation of 
certain house rules.  He was said to be well oriented and 
alert.  Prognosis was poor because of his attitude and 
history.

In September 1997 he was living at a Mission, and in November 
1997, he was purported to be living at a motel.

In December 1997, the veteran was admitted to VA 
hospitalization after having undertaken a possible suicidal 
gesture.  It was noted that he had a history of adjustment 
disorder, had been drinking and might have overdosed on his 
medications, and had been brought in by the police and 
friends.  The veteran stated that he had to take his 
Lorazepam at night or he could not sleep.  He said he had had 
some loss of concentration, and sometimes he had such 
decreased energy that he would not bathe for several days and 
just stay in his house.  

On admission, lavage showed no sign of pills.  The veteran 
seemed somewhat depressed.  His blood alcohol was "400" so he 
was kept in the hospital.  The veteran was told that although 
he did not think he had a drinking problem, in fact his blood 
alcohol disabused that idea; and in fact, his blood alcohol 
levels had been at such a level that most people could not 
have survived/tolerated it.  It was recommended that he enter 
the treatment program which he declined.  Diagnoses were Axis 
I, alcohol dependence, alcohol intoxication, depressive 
disorder, NOS by history, anxiety disorder by history.  His 
GAF was said to be 50.

The veteran was given a VA mental health evaluation by a 
psychologist in May 1998, at which time the veteran described 
himself as short-tempered, reclusive and irritable.  He had 
problems sleeping, ranging from not being able to sleep for 
long periods and then not doing anything but sleep.  He was 
depressed and said he had tingling in his extremities.  The 
veteran reported panic attacks which he said had increased 
with being prescribed certain medications.  His appetite 
varied, sometimes he binged, and other times he did not eat 
at all.  The veteran was described as staying depressed, did 
not enjoy much of anything anymore and had no libido. 

The veteran said he worried about his financial situation and 
counted things, like ceiling tiles.  He had not worked since 
the prior year when he had detailed cars.  He  now spent his 
time reading and played the guitar, and had two church 
friends that would visit him.  He claimed that he had not had 
alcohol since January.  

On examination, the veteran's insight was somewhat limited 
but judgment was adequate.  He was mildly dysphoric, but not 
observed to be anxious during the interview.  The predominant 
mood was one of depression and affect was appropriate.

Psychiatric diagnoses were Axis I, dysthymic disorder, 
obsessive-compulsive disorder, panic disorder without 
agoraphobia and alcohol dependence, present course uncertain.  
GAF was felt to be at 58 or moderate.  

The examiner described the veteran in detail, and concluded 
that his ability to work was no more than mildly impacted by 
his panic disorder, and that it did not seem to provide any 
evidence of impaired social functioning.  His history of 
alcohol abuse was felt to be an important factor in 
disrupting his functioning, and based on the information in 
the file, the examiner felt that this was far more important 
in impacting his functioning than his nervous disorder. 

VA outpatient records show that the veteran was seen on 
repeated bases, and re-hospitalized and assessed in 1998 on 
several occasions, primarily for alcohol abuse.  He was 
reported to be homeless, was without work, and appeared 
anxious and dysphoric.  Primary impression in October 1998 
was substance abuse.  On one VA hospitalization in October-
November 1998, diagnosis was Benzodiazepine dependence with 
perceptual disturbances and induced mood disorder.  During 
that same time frame, he was also diagnosed as having alcohol 
and nicotine dependence, as well as neurosis with generalized 
anxiety and depression.  GAF was said to be 31.  
Detoxification was scheduled.  He was felt to be having 
problems with his homeless situation, not having a job, 
having no social support or income, and having a DWI charge 
pending.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his anxiety 
disorder is well grounded.  38 U.S.C.A. § 5107;  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran's contentions concerning the severity of his 
anxiety (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).  

The Board is also satisfied that as a result of the March 
1998 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

Evaluations of the veteran's mental health, from the time of 
his claim to date, are of record from a variety of sources, 
including VA facilities as well as psychologists and various 
examiners who have seen him over the years.  The aggregate of 
such evidence provides a sound basis for evaluating his 
continued mental health as compared to the regulations in 
effect both before and since the changes effective in 1996.  

As noted, a change took place in pertinent regulations for 
rating anxiety, and the veteran is entitled to consideration 
under both old and new criteria, and to be given the benefit 
of those criteria which are more advantageous to him.  

In practical terms, the schedular criteria were rewritten in 
great part to utilize new psychiatric guidelines.  These were 
in turn based on the American Psychiatric Association's old 
criteria delineated in the Diagnostic and Statistical Manual 
of Mental Disorders, 3rd ed. (DSM-III) and the new criteria 
(Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).

The record shows that the veteran has a history of some sleep 
disturbance, anger, and occasional suicidal ideation but no 
real plan for acting thereon.  Psychiatric examiners have 
assessed him as having some intermittent problems in either 
social or work environments.  He has not worked consistently 
for some time, and is periodically homeless.

The Board is mindful of the array of GAF scores over the past 
several years.  The prevalent and ongoing current GAF scores 
have been at or about 50-60, which has been a fairly constant 
range for several years, only dipping to lower than that on 
one occasion and not remaining thereat.  

The veteran has a history of having problems with social 
interaction with others.  He has held a variety of jobs over 
the years.  However, it is pivotal to this case to note that 
throughout the fairly voluminous records, it is clear that 
his [nonservice-connected] polysubstance abuse is a 
significant problem, having required considerable inpatient 
as well as outpatient care. 

The Board is particularly mindful of the careful and 
thoughtful assessment of one expert who concluded that the 
veteran's ability to work is no more than mildly impacted by 
his neurosis, and that it did not seem to provide any 
evidence of impaired social functioning.  On the other hand, 
it is clear both from that and a multitude of other 
professional assessments, and indeed from the raw record at 
hand, that the veteran's history of alcohol and other 
substance abuse is unequivocally a pivotal factor in 
disrupting his functioning.  

Pursuant to the criteria in effect prior to 1996, the 
veteran's social and industrial inadaptability was certainly 
legitimately describable as "considerable", which under 
definitions of the United States Court of Veterans Appeals 
(Court) and VA rulings, is deemed to be reflected in the 50 
percent rating.  He had some problems with handling stress, 
and his overall memory, insight and judgment have remained 
fairly stable.  It is not shown that his psychiatric disorder 
as examined in the light of DSM III was greater than 
considerable and the 50 percent is evaluation appropriate 
under the previous criteria for rating psychiatric 
disabilities.

Similarly, when comparing the veteran's symptoms to 
guidelines set up within DSM IV, his depression is no more 
than moderate at most.  His social and industrial 
inadaptability is considerable but no more than that, and he 
apparently remains tangentially at least, if not practically, 
committed to ongoing VA care. 

Thus, whether using old or new criteria, the Board finds that 
the veteran's symptoms have been no greater than that 
contemplated within the 50 percent assigned.  In that regard, 
his periodic acute intervals of ebb and falls due to his 
anxiety are addressed in the entire impact of his mental 
health.  The rating assigned reflects the basic aggregate of 
the evidence on all sides of the psychiatric spectrum, and 
gives primary focus to the ongoing chronic symptoms (i.e., 
abuses of substance of one sort of another, and his 
associated dependence) and his inability to cope therewith, 
which are not to be addressed as such in the service-
connected evaluation.  

In this respect, it is noteworthy that while the veteran is 
indeed in and out of VA facilities on a rather frequent 
basis, his care therein is primarily for nonservice-connected 
polysubstance abuse rather than any acquired service-
connected neurosis.

Whether evaluating the veteran under the old or new criteria, 
a rating in excess of 50 percent is not presently warranted.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that while the RO provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1), 
it did not actually address the criteria when considering his 
claim for an increased evaluation.  To the extent that the RO 
did discuss the impact of the service-connected disability on 
the veteran's ability to work, it may be safely construed 
that at least tangentially the RO was referring to the 
aspects of the pertinent criteria in reviewing the claim for 
increased compensation benefits.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA's Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The RO, while not having been explicit in this regard, did 
not find that the appellant's anxiety disorder rendered 
unusual or exceptional his disability picture.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for anxiety disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
anxiety disorder is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



